
	
		II
		109th CONGRESS
		2d Session
		H. R. 4742
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 6, 2006
			Received
		
		AN ACT
		To amend title 35, United States Code, to
		  allow the Director of the Patent and Trademark Office to waive statutory
		  provisions governing patents and trademarks in certain
		  emergencies.
	
	
		1.Waiver of patent and trademark requirements
			 in certain emergenciesSection 2 of title 35,
			 United States Code, is amended by adding at the end the following new
			 subsection:
			
				(e)Waiver of requirements in certain
				emergenciesThe Director may
				waive statutory provisions governing the filing, processing, renewal, and
				maintenance of patents, trademark registrations, and applications therefor to
				the extent the Director deems necessary in order to protect the rights and
				privileges of applicants and other persons affected by an emergency or a major
				disaster, as those terms are defined in section 102 of the Robert T. Stafford
				Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122). A decision not to
				exercise, or a failure to exercise, the waiver authority provided by this
				subsection shall not be subject to judicial
				review.
				.
		
	
		
			Passed the House of
			 Representatives December 5, 2006.
			Karen L. Haas,
			Clerk.
		
	
	
	
